UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7472



STEPHEN ROY GRATTON,

                                           Petitioner - Appellant,


          versus


CHARLIE   J.  CEPAK,   Warden,   Broad   River
Correctional   Institution;   SOUTH   CAROLINA
DEPARTMENT OF CORRECTIONS; STATE OF SOUTH
CAROLINA; CHARLES MOLONY CONDON, Attorney
General, State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-1937-6-25AK)


Submitted:   January 30, 2004              Decided:   March 9, 2004


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Roy Gratton, Appellant Pro Se. Tracey Colton Green, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Stephen Roy Gratton seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C. § 2254

(2000) and denying his motion to reconsider.               An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir 2001).             We have independently reviewed

the record and conclude that Gratton has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED




                                       - 2 -